DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1/9, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13/23, 14, 15, 16, 17, 18, 19, 20, 21, 22, 25, 26, 27, 28, 29, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 25, 26, 27, 28, 29, 30, and 31, respectively, of U.S. Patent No. 11,225,917. Claim 33 of the instant application is also rejected in view of each of claims 1, 13, and 27. Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims of the reference patent disclose each and every limitation of the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 11-13, 16-20, 22, 25-26, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrle et al (U.S. Pre-Grant Publication 2001/0006049) in view of Lana et al (U.S. Pre-Grant Publication 2015/0176513).
Regarding claim 1, Buehrle teaches an adaptive camless reciprocating engine (Figure 1; Paragraph 0036), the engine comprising: a cylinder housing a reciprocating piston (Paragraphs 0036, 0050, 0054); a valve ("engine poppet valve" [for intake and exhaust]) coupled to the cylinder (Paragraph 0036); at least one electronically-controllable actuator (26, 28, 29) coupled to the valve, the actuator configured to control operation of the valve (Paragraphs 0008, 0036, 0051, 0058); one or more optical sensors (crankshaft position sensor) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder (Paragraphs 0044 and 0047); and a controller (engine control unit [ECU] 50) coupled to the one or more optical sensors and electronically-controllable actuator in a closed control loop (i.e. capable of being configured for closed loop control)(Paragraphs 0040-0041, 0044, 0049); wherein the controller is configured to receive data from the one or more optical sensors and process said data to actively manage actuation of the electronically-controllable actuator according to one or more parameters calculated from the acquired optical data (Paragraphs 0040, 0044, 0047, 0053, and 0056).
Buehrle does not teach that there are a plurality of optical sensors.
Lana teaches an engine with variable valve operation (Figures 1-5; Paragraphs 0015, 0028, 0034), comprising one or more optical sensors (170) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder, and a controller (140; Paragraph 0023) coupled to the one or more optical sensors and electronically-controllable actuator in a closed control loop (Paragraph 0041), wherein the one or more optical sensors include an optical sensor (170) at a location for measurement of a fluid property within a cavity comprising an exhaust of the cylinder, in order to enable provision of exhaust gas recirculation with a known gas quality (Paragraphs 0043-0044 and 0061).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that the one of more optical sensors include an optical sensor, coupled to the controller, and disposed at a location for measurement of a fluid property within a cavity comprising an exhaust of the cylinder, and are coupled to the controller with the electronically-controlled actuator for closed loop control by the controller, as suggested and taught by Lana, in order to enable provision of exhaust gas recirculation with a known gas quality.
Regarding claim 2, the modified engine of Buehrle discloses the invention of claim 1 as discussed above, and Buehrle teaches a plurality of electronically-controllable actuators coupled to the controller and one or more corresponding engine components; wherein the engine components are selected from the group consisting of: an intake valve, exhaust valve, spark plug, fuel injector, and variable compression mechanism; and wherein the controller is configured to manage one or more parameters selected from the group consisting of cylinder intake/exhaust valve timing, compression ratio, spark ignition, and fuel injection (Paragraphs 0036, 0040, 0049, 0051, 0058, 0085).
Regarding claim 3, the modified engine of Buehrle discloses the invention of claim 1 as discussed above, and Lana teaches an optical sensor measuring a fluid property at an exhaust of the cylinder, as discussed above (Paragraphs 0043-0044 and 0061).
Regarding claim 4, the modified engine of Buehrle discloses the invention of claim 3 as discussed above, and Lana teaches that the fluid property comprises one or more of temperature or species identification within the cavity (Paragraphs 0043 and 0061).
Regarding claim 5, the modified engine of Buehrle discloses the invention of claim 3 as discussed above, and Lana teaches that the fluid property comprises one or more of fuel composition, fuel energy content, exhaust gas components, cylinder combustion temperature, or cylinder combustion components within the cavity (Paragraphs 0043 and 0061).
Regarding claim 6, the modified engine of Buehrle discloses the invention of claim 2 as discussed above, and Buehrle teaches that the controller is configured to manage one or more of timing, duration or phase parameters for actuation of the one or more components (Paragraphs 0040-0041, 0049-0050).
Regarding claim 8, the modified engine of Buehrle discloses the invention of claim 2 as discussed above, and Buehrle teaches that said controller is further configured to manage parameters selected from the group consisting of engine output, fuel input, emissions, and engine load changes (Paragraphs 0037, 0040, 0041, 0049, 0057, 0058, etc.).
Regarding claim 11, the modified engine of Buehrle discloses the invention of claim 1 as discussed above, and Buehrle teaches that the at least one electronically-controllable actuator comprises a pair of electronically-controllable actuators configured to respectively control an intake valve and exhaust valve (Paragraphs 0008, 0036, 0051, 0058).
Regarding claim 12, the modified engine of Buehrle discloses the invention of claim 1 as discussed above, and the internal combustion engine of Buehrle is inherently capable of "adapting" to a plurality of differing fuel types.
Regarding claim 13, Buehrle teaches an adaptive camless reciprocating engine (Figure 1; Paragraph 0036), the engine comprising: (a) a cylinder housing a reciprocating piston (Paragraphs 0036, 0050, 0054); (b) a valve ("engine poppet valve") coupled to the cylinder (Paragraph 0036); (c) at least one electronically-controllable actuator (26, 28, 29) coupled to the valve, the actuator configured to control operation of the valve (Paragraphs 0008, 0036, 0051, 0058); (d) one or more optical sensors (crankshaft position sensor) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder (Paragraphs 0044 and 0047); (e) a processor (engine control unit [ECU] 50) coupled to the one or more optical sensors and electronically-controllable actuator (Paragraphs 0040-0041, 0044, 0049); and (f) a non-transitory memory storing instructions executable by the processor (Paragraphs 0040-0041 and 0049); (g) wherein said instructions, when executed by the processor, perform one or more steps comprising: (i) receiving data from the one or more optical sensors (Paragraph 0053); (ii) calculating one or more parameters (Paragraph 0056); and (ii) sending one or more control signals to actively manage actuation of the electronically-controllable actuator according to the one or more calculated parameters (Paragraphs 0040, 0044, 0047, and 0053).
Buehrle does not teach that there are a plurality of optical sensors.
Lana teaches an engine with variable valve operation (Figures 1-5; Paragraphs 0015, 0028, 0034), comprising one or more optical sensors (170) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder, and a processor/controller (140; Paragraph 0023) coupled to the one or more optical sensors and electronically-controllable actuator in a closed control loop (Paragraph 0041), wherein the one or more optical sensors include an optical sensor (170) at a location for measurement of a fluid property within a cavity comprising an exhaust of the cylinder, in order to enable provision of exhaust gas recirculation with a known gas quality (Paragraphs 0043-0044 and 0061).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that it also includes an optical sensor, coupled to the processor/controller, and disposed at a location for measurement of a fluid property within a cavity comprising an exhaust of the cylinder, as suggested and taught by Lana, in order to enable provision of exhaust gas recirculation with a known gas quality.
Regarding claim 16, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, and Buehrle teaches a plurality of electronically-controllable actuators coupled to the processor and one or more corresponding engine components, the components selected from the group consisting of an intake valve, exhaust valve, spark plug, fuel injector, and variable compression mechanism; wherein the processor is configured to manage one or more parameters selected from the group consisting of cylinder intake/exhaust valve timing, compression ratio, spark ignition, and fuel injection (Paragraphs 0036, 0040, 0049, 0051, 0058, 0085).
Regarding claim 17, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, and Lana teaches an optical sensor measuring a fluid property at an exhaust of the cylinder, as discussed above (Paragraphs 0043-0044 and 0061).
Regarding claim 18, the modified engine of Buehrle discloses the invention of claim 17 as discussed above, and Lana teaches that the fluid property comprises one or more of temperature or species identification within the cavity (Paragraphs 0043 and 0061).
Regarding claim 19, the modified engine of Buehrle discloses the invention of claim 17 as discussed above, and Lana teaches that the fluid property comprises one or more of fuel composition, fuel energy content, exhaust gas components, cylinder combustion temperature, or cylinder combustion components within the cavity (Paragraphs 0043 and 0061).
Regarding claim 20, the modified engine of Buehrle discloses the invention of claim 16 as discussed above, and Buehrle teaches that said instructions, when executed by the processor, further perform one or more steps comprising: managing one or more of timing, duration or phase parameters for actuation of the one or more components (Paragraphs 0040-0041, 0049-0050).
Regarding claim 22, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, and Buehrle teaches that said instructions, when executed by the processor, further perform one or more steps comprising: calculating parameters selected from the group consisting of engine output, fuel input, emissions, and engine load changes (Paragraphs 0037, 0040, 0041, 0049, 0057, 0058, etc.).
Regarding claim 25, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, and Buehrle teaches that the at least one electronically-controllable actuator comprises a pair of electronically-controllable actuators configured to respectively control an intake valve and exhaust valve (Paragraphs 0008, 0036, 0051, 0058).
Regarding claim 26, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, and the internal combustion engine of Buehrle is inherently capable of "adapting" to a plurality of differing fuel types.
Regarding claim 33, Buehrle teaches a method of generating energy, the method comprising providing and operating an adaptive camless reciprocating engine (Figure 1; Paragraph 0036), the engine comprising: a cylinder housing a reciprocating piston (Paragraphs 0036, 0050, 0054); a valve ("engine poppet valve" [for intake and exhaust]) coupled to the cylinder (Paragraph 0036); at least one electronically-controllable actuator (26, 28, 29) coupled to the valve, the actuator configured to control operation of the valve (Paragraphs 0008, 0036, 0051, 0058); one or more optical sensors (crankshaft position sensor) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder (Paragraphs 0044 and 0047); and a controller (engine control unit [ECU] 50) coupled to the one or more optical sensors and electronically-controllable actuator in a closed control loop (i.e. capable of being configured for closed loop control)(Paragraphs 0040-0041, 0044, 0049); wherein the controller is configured to receive data from the one or more optical sensors and process said data to actively manage actuation of the electronically-controllable actuator according to one or more parameters calculated from the acquired optical data (Paragraphs 0040, 0044, 0047, 0053, and 0056).
Buehrle further teaches operating the engine and using energy produced by operating the engine to generate power (“horsepower”; Paragraphs 0049).
It is unclear whether the limitation “disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder” is met by the optical sensor disclosed by Buehrle, because the optical sensor of Buehrle is disposed at or near the cylinder and configured to acquire data within the cylinder (in-cylinder data is well-known as derivable from the crank position/speed measurement values), and since the sensor is optical and thus producing “optical data”. Therefore, an additional reference is provided for teaching this limitation.
Lana teaches an engine with variable valve operation (Figures 1-5; Paragraphs 0015, 0028, 0034), comprising one or more optical sensors (170) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder, and a controller (140; Paragraph 0023) coupled to the one or more optical sensors and electronically-controllable actuator in a closed control loop (Paragraph 0041), wherein the one or more optical sensors include an optical sensor (170) at a location for measurement of a fluid property within a cavity comprising an exhaust of the cylinder, in order to enable provision of exhaust gas recirculation with a known gas quality (Paragraphs 0043-0044 and 0061).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that the one or more optical sensors include an optical sensor, coupled to the controller, and disposed at a location for measurement of a fluid property within a cavity comprising an exhaust of the cylinder and are coupled to the controller with the electronically-controlled actuator for closed loop control by the controller, as suggested and taught by Lana, in order to enable provision of exhaust gas recirculation with a known gas quality.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrle et al (U.S. Pre-Grant Publication 2001/0006049) in view of Lana et al (U.S. Pre-Grant Publication 2015/0176513) as applied to claim 13 above, and further in view of Ginzel et al (U.S. Patent 5,983,866).
Regarding claim 14, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, but does not disclose performing the steps of comparing the calculated parameters against a threshold; and generating one or more commands based on the comparison of the calculated parameters against the threshold; wherein data is continually received from the optical sensors to form a feedback loop between the processor, one or more optical sensors, and electronically-controllable actuator. 
Ginzel teaches an engine (Figure 1) comprising electronically-controllable actuators (24)(Col. 3, lines 4-54); one or more optical sensors (26 [or optical sensor]) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder (Col. 2, lines 40-45; Col. 3, lines 26-58); and a processor (34) coupled to the one or more optical sensors and electronically-controllable actuator; wherein the processor is configured: to receive data from the one or more optical sensors; calculate one or more parameters (including combustion condition/quality and exhaust temperature); compare the calculated parameters against a threshold; and generate one or more commands based on the comparison of the calculated parameters against the threshold; wherein data is continually received from the optical sensors to form a feedback loop between the processor, one or more optical sensors, and electronically-controllable actuator, in order to optimize engine operation based on combustion quality but also allow operation in the case of a fault in the optical sensor feedback system (Col. 3, line 55 to Col. 4, line 60 [See col. 4, lines 38 to 60 for comparison and control steps]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Buehrle, such that the method includes performing the steps of comparing the calculated parameters against a threshold; and generating one or more commands based on the comparison of the calculated parameters against the threshold; wherein data is continually received from the optical sensors to form a feedback loop between the processor, one or more optical sensors, and electronically-controllable actuator, as suggested and taught by Ginzel, in order to optimize engine operation based on combustion quality but also allow operation in the case of a fault in the optical sensor feedback system.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrle et al (U.S. Pre-Grant Publication 2001/0006049), Lana et al (U.S. Pre-Grant Publication 2015/0176513), and Ginzel et al (U.S. Patent 5,983,866) as applied to claim 14 above, and further in view of Girouard et al (U.S. Pre-Grant Publication 2013/0239579).
Regarding claim 15, the modified engine of Buehrle discloses the invention of claim 14 as discussed above, but does not disclose that the one or more parameters are calculated using one or more techniques comprising infrared molecular spectroscopy or wavelength-modulation spectroscopy. 
Girouard teaches an engine with variable valve operation (Figures 2; Paragraphs 0009, 0015, 0023, 0025-0026, 0029), comprising one or more optical sensors (218) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder, wherein the one or more optical sensors are used to calculate one or more parameters using one or more techniques comprising infrared molecular spectroscopy or wavelength-modulation spectroscopy, in order to determine combustion state parameters which can be optimized by engine actuator control (Paragraphs 0024-0025).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Buehrle, such that the one or more parameters are calculated using one or more techniques comprising infrared molecular spectroscopy or wavelength-modulation spectroscopy, as suggested and taught by Girouard, in order to determine combustion state parameters which can be optimized by engine actuator control.

Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrle et al (U.S. Pre-Grant Publication 2001/0006049) in view of Lana et al (U.S. Pre-Grant Publication 2015/0176513) as applied to claims 1 and 13 above, and further in view of Girouard et al (U.S. Pre-Grant Publication 2013/0239579).
Regarding claim 7, the modified engine of Buehrle discloses the invention of claim 1 as discussed above, but does not disclose that the optical sensors comprise laser absorption spectroscopy sensors. 
Girouard teaches an engine with variable valve operation (Figures 2; Paragraphs 0009, 0015, 0023, 0025-0026, 0029), comprising one or more optical sensors (218) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder, wherein the one or more optical sensors comprise laser absorption spectroscopy sensors, in order to determine combustion state parameters which can be optimized by engine actuator control (Paragraphs 0024-0025).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Buehrle, such that the optical sensors include laser absorption spectroscopy sensors, as suggested and taught by Girouard, in order to determine combustion state parameters which can be optimized by engine actuator control.
Regarding claim 21, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, but does not disclose that the optical sensors comprise laser absorption spectroscopy sensors. 
Girouard teaches an engine with variable valve operation (Figures 2; Paragraphs 0009, 0015, 0023, 0025-0026, 0029), comprising one or more optical sensors (218) disposed at or near the cylinder and configured to acquire optical data within the cylinder or at a location upstream or downstream from the cylinder, wherein the one or more optical sensors comprise laser absorption spectroscopy sensors, in order to determine combustion state parameters which can be optimized by engine actuator control (Paragraphs 0024-0025).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Buehrle, such that the optical sensors include laser absorption spectroscopy sensors, as suggested and taught by Girouard, in order to determine combustion state parameters which can be optimized by engine actuator control.

Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrle et al (U.S. Pre-Grant Publication 2001/0006049) in view of Lana et al (U.S. Pre-Grant Publication 2015/0176513) as applied to claims 1 and 13 above, and further in view of Parks et al (U.S. Pre-Grant Publication 2014/0034833) and Girouard et al (U.S. Pre-Grant Publication 2013/0239579).
Regarding claim 9, the modified engine of Buehrle discloses the invention of claim 1 as discussed above, and Lana teaches an optical sensor positioned at a location within an exhaust of the cylinder to measure one or more fluid parameters within the exhaust, as discussed above (Paragraphs 0043-0044 and 0061).
The modified engine does not disclose an optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, and an optical sensor positioned to measure one or more fluid parameters at a location within the cylinder.
Parks teaches an engine comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, in order to produce the data necessary to achieve efficiency, durability, and emissions targets (Paragraphs 0009, 0019, 0024. 0049, 0053).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that it includes a "first" optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, as suggested and taught by Parks, in order to produce the data necessary to achieve efficiency, durability, and emissions targets.
Girouard teaches an engine with variable valve operation (Figures 2; Paragraphs 0009, 0015, 0023, 0025-0026, 0029) comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor (218) positioned to measure one or more fluid parameters at a location within the cylinder, in order to determine combustion state parameters which can be optimized by engine actuator control (Paragraphs 0024-0025).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that it includes a "second" optical sensor positioned to measure one or more fluid parameters at a location within the cylinder, as suggested and taught by Girouard, in order to determine combustion state parameters which can be optimized by engine actuator control.
Regarding claim 23, the modified engine of Buehrle discloses the invention of claim 13 as discussed above, and Lana teaches an optical sensor positioned at a location within an exhaust of the cylinder to measure one or more fluid parameters within the exhaust, as discussed above (Paragraphs 0043-0044 and 0061).
The modified engine does not disclose an optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, and an optical sensor positioned to measure one or more fluid parameters at a location within the cylinder.
Parks teaches an engine comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, in order to produce the data necessary to achieve efficiency, durability, and emissions targets (Paragraphs 0009, 0019, 0024. 0049, 0053).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that it includes a "first" optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, as suggested and taught by Parks, in order to produce the data necessary to achieve efficiency, durability, and emissions targets.
Girouard teaches an engine with variable valve operation (Figures 2; Paragraphs 0009, 0015, 0023, 0025-0026, 0029) comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor (218) positioned to measure one or more fluid parameters at a location within the cylinder, in order to determine combustion state parameters which can be optimized by engine actuator control (Paragraphs 0024-0025).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that it includes a "second" optical sensor positioned to measure one or more fluid parameters at a location within the cylinder, as suggested and taught by Girouard, in order to determine combustion state parameters which can be optimized by engine actuator control.

Claim(s) 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehrle et al (U.S. Pre-Grant Publication 2001/0006049) in view of Parks et al (U.S. Pre-Grant Publication 2014/0034833), Girouard et al (U.S. Pre-Grant Publication 2013/0239579), and Lana et al (U.S. Pre-Grant Publication 2015/0176513).
Regarding claim 27, Buehrle teaches a camless reciprocating engine (Figure 1; Paragraph 0036), comprising: (a) a plurality of electronically-controllable actuators (26, 28, 29) configured to manage one or more parameters selected from the group consisting of cylinder intake/exhaust valve timing, compression ratio, spark ignition, and fuel injection (Paragraphs 0008, 0036, 0051, 0058); (b) one or more optical sensors (crankshaft position sensor)(Paragraphs 0044 and 0047); and (c) a digital or analog controller circuit configured in a closed control loop (the system is capable of closed loop control) wherein the controller circuit receives data from the one or more optical sensors and processes said data to actively manage actuation of engine components selected from the group consisting of intake valves, exhaust valves, spark plugs, fuel injectors, and variable compression mechanisms (Paragraphs 0040-0041, 0044, 0048, 0049, 0051, 0053, and 0056).
Buehrle does not teach that there are a plurality of optical sensors, wherein one of the plurality of optical sensors is positioned in the cylinder, one of the plurality of optical sensors is positioned upstream of the cylinder in the intake, and one of the plurality of optical sensors is positioned down-stream of the cylinder in the exhaust, and wherein the plurality of optical sensors measure fluid properties.
Parks teaches an engine comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, in order to produce the data necessary to achieve efficiency, durability, and emissions targets (Paragraphs 0009, 0019, 0024. 0049, 0053).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that the one or more optical sensors comprise: a "first" optical sensor positioned at a location within an intake of the cylinder to measure one or more fluid parameters within the intake, as suggested and taught by Parks, in order to produce the data necessary to achieve efficiency, durability, and emissions targets.
Girouard teaches an engine with variable valve operation (Figures 2; Paragraphs 0009, 0015, 0023, 0025-0026, 0029) comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor (218) positioned to measure one or more fluid parameters at a location within the cylinder, in order to determine combustion state parameters which can be optimized by engine actuator control (Paragraphs 0024-0025).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that the one or more optical sensors comprise: a "second" optical sensor positioned to measure one or more fluid parameters at a location within the cylinder, as suggested and taught by Girouard, in order to determine combustion state parameters which can be optimized by engine actuator control.
Lana teaches an engine with variable valve operation (Figures 1-5; Paragraphs 0015, 0028, 0034) comprising one or more optical sensors, wherein the one or more optical sensors comprise: an optical sensor (170) positioned at a location within an exhaust of the cylinder to measure one or more fluid parameters within the exhaust, and a controller (140; Paragraph 0023) coupled to the one or more optical sensors and an electronically-controllable actuator in a closed control loop (Paragraph 0041), in order to enable provision of exhaust gas recirculation with a known gas quality (Paragraphs 0043-0044 and 0061).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Buehrle, such that the one or more optical sensors comprise: a "third" optical sensor positioned at a location within an exhaust of the cylinder to measure one or more fluid parameters within the exhaust, and are coupled to the controller with the electronically-controlled actuator for closed loop control by the controller, as suggested and taught by Lana, in order to enable provision of exhaust gas recirculation with a known gas quality.
Regarding claim 28, the modified engine of Buehrle discloses the invention of claim 27 as discussed above, and Parks and Lana teach that the fluid properties are selected from the group of properties consisting of fuel composition, fuel energy content, exhaust gas components, cylinder combustion temperature, and cylinder combustion components (Parks: Paragraphs 0009, 0019, 0024. 0049, 0053; Lana: Paragraphs 0043-0044 and 0061).
Regarding claim 29, the modified engine of Buehrle discloses the invention of claim 27 as discussed above, and Buehrle teaches that said controller circuit is capable of being configured to manage timing, duration and phase parameters for actuation of intake valves, exhaust valves, spark, and fuel injection (Paragraphs 0040-0041, 0049-0050).
Regarding claim 30, the modified engine of Buehrle discloses the invention of claim 27 as discussed above, and Parks and Girouard teach that the optical sensors are lasers (Parks: Paragraphs 0017-0020; Girouard: Paragraph 0024).
Regarding claim 31, the modified engine of Buehrle discloses the invention of claim 27 as discussed above, and Buehrle teaches that said controller is capable of being configured to adapt to parameters selected from the group consisting of engine output, fuel input, emissions, and engine load changes (Paragraphs 0037, 0040, 0041, 0049, 0057, 0058, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747